                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

In Re: NEIL GILLESPIE
                                                      Bankruptcy Case No. 3:19-bk-808-3F3

              Debtor.


NEIL GILLESPIE,

              Appellant,

vs.                                                       Case No. 5:19-cv-585-Oc-34

REVERSE MORTGAGE SOLUTIONS, INC.,

              Appellee.
                                           /

                                          ORDER

       THIS CAUSE is before the Court on three motions filed by Appellant Neil Gillespie

on December 20, 2019: Appellant’s Motion to File Electronically (Doc. 7); Appellant’s

Motion for Advice of Counsel (Doc. 8); and Appellant’s Motion for Extension of Time to File

an Initial Brief (Doc. 9). In each of these three motions, Appellant fails to include a

certification under Local Rule 3.01(g), United States District Court, Middle District of Florida

(Local Rule(s)) confirming that Appellant conferred with counsel for Appellee Reverse

Mortgage Solutions, Inc. in a good faith effort to resolve the issues raised by the motions

and advising the Court whether counsel for Appellees agreed to the relief requested. See

Docs. 7, 8, and 9. This Court previously cautioned Appellant that he must ensure his
motions comply with the Local Rules. See Order (Doc. 6) at nn. 1, 3. 1 Therefore, as

Appellant’s motions fail to comply with the Local Rules, it is hereby

        ORDERED:

        Appellant’s Motion to File Electronically (Doc. 7), Motion for Advice of Counsel

        (Doc. 8), and Motion for Extension of Time to File an Initial Brief (Doc. 9) are

        DENIED WITHOUT PREJUDICE.

        DONE AND ORDERED at Jacksonville, Florida on December 23, 2019.




lc27
Copies to:

Counsel of Record
Pro Se Parties




1Again, the Court notes that the Local Rules are available for review at www.flmd.uscourts.gov, and a copy
may also be obtained by written request to the Clerk’s Office.
